Title: To Thomas Jefferson from George Waller, 21 February 1781
From: Waller, George
To: Jefferson, Thomas



Sir
Henry County Feaby. 21st. 1781.

This evening, I recievd yours of The 15th. Instant, wherein you Call for The Assistance of our Militia, to the Aid of Gen. Greene, against Lord Cornwallis. I have the satisfaction to Inform You, that our Militia, has before this time Joind General Greene [at] headquarters. The approach of the enemy Towards this state Appeared to Alarming To await your commands, which I am In hopes will be agreeable news. The County Lieutenant marchd this Militia Under the Command, of a Colonel which I beleive Containd more then the Number You Call for, from this County. I flatter my self that the next Account You receive of Cornwallis will be more to Your Satisfaction. I am just informed from Good Authority that Colos. Preston Crocket Shelby and Cammel from the Western is on march, to join Gen. Greene. Business of a Publick Nature, since the marching of our Militia, has Cald the County Leiutenant from home.
We shall in every respect pay due regard To Your Advice, to comply with as near as is Possible. The hospitall of the wounded and Sick of Gen. Morgans &c is at Present at Our Court house, with some Military Stores.
I am Sir yr. Obdt & Hbbl. Servt.,

Geo. Waller Majr M

PS The Account of Assistance from the western Waters I am in hopes will not retard the March of Others.


G W

